Order filed September 14, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00445-CR
                                  ____________

                 THOMAS LEE ALEXANDER III, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 19-CR-2458

                                    ORDER

      This is an appeal from a judgment signed June 10, 2021. A related case was
previously filed in the Court of Appeals for the First District of Texas under case
number 01-20-00702-CR.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-21-00445-CR is transferred to the Court of Appeals for the First
District of Texas pursuant to Local Rule 1.5 14th Tex. App. (Houston) Loc. R. 1.5.
The Clerk of this Court is directed to transfer all papers filed in this case, and
certify all Orders made, to the Court of Appeals for the First District of Texas.



                                              PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.